         Case 1:18-cv-03046 Document 1 Filed 12/20/18 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

GANNETT SATELLITE INFORMATION              *
NETWORK, LLC                               *
d/b/a USA TODAY                            *
7950 Jones Branch Drive                    *
McLean, Virginia 22102                     *
                                           *
       and                                 *
                                           *
BRETT MURPHY                               *
Gannett Satellite Information Network, LLC *
d/b/a USA TODAY                            *
7950 Jones Branch Drive                    *
McLean, Virginia, 22102                    *
                                           *
       Plaintiffs,                         *  Civil Action No. 18-3046
                                           *
       v.                                  *
                                           *
DEPARTMENT OF DEFENSE                      *
1000 Defense Pentagon                      *
Washington, D.C. 20301-1000                *
                                           *
       Defendant.                          *
                                           *
*      *       *       *      *     *      *  *      *      *      *              *
                                        COMPLAINT

   This is an action under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, et seq.,

as amended, seeking production of records responsive to a request submitted by the plaintiffs

Gannett Satellite Information Network LLC d/b/a USA TODAY and Brett Murphy to the

defendant Department of Defense (as well as its subordinate entity).

                                       JURISDICTION

   1. This Court has both subject matter jurisdiction over this action and personal jurisdiction

over the defendant pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1331.
         Case 1:18-cv-03046 Document 1 Filed 12/20/18 Page 2 of 3



                                             VENUE

   2. Venue is appropriate under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1391.

                                            PARTIES

   3. Plaintiff Gannett Satellite Information Network LLC d/b/a USA TODAY

(“USA TODAY”) is the nation’s largest-selling daily newspaper and its website,

USATODAY.com, is one of the top newspaper sites on the internet. USA TODAY is a

representative of the news media.

   4. Plaintiff Brett Murphy (“Murphy”) is a reporter for USA TODAY and is a representative

of the news media.

   5. Defendant Department of Defense (“DoD”) is an agency within the meaning of

5 U.S.C. § 552 (f), and is in possession and/or control of the records requested by the plaintiffs

that are the subject of this action. DoD controls – and consequently serves as the proper party

defendant for litigation purposes for – the United States Central Command (“CENTCOM”).

                                       COUNT ONE (FBI)

   6. By letter dated June 20, 2018, the plaintiffs, USA TODAY and Murphy (jointly referred

to as “USA TODAY”), submitted a FOIA request to CENTCOM.

   7. By letter dated August 3, 2018, CENTCOM issued a substantive response. The request

was assigned case #18-0485.

   8. By letter dated August 20, 2018, USA TODAY submitted an administrative appeal to

CENTCOM.

   9. To date, no substantive response has been received by USA TODAY regarding its

administrative appeal. USA TODAY has constructively exhausted all required administrative

remedies.


                                                 2
         Case 1:18-cv-03046 Document 1 Filed 12/20/18 Page 3 of 3



   WHEREFORE, plaintiffs Gannett Satellite Information Network LLC d/b/a USA TODAY

and Brett Murphy pray that this Court:

   (1) Orders the defendant federal agency to disclose all non-exempt requested records in their

entirety and make copies promptly available to the plaintiffs;

   (2) Award reasonable costs and attorney’s fees as provided in 5 U.S.C. § 552 (a)(4)(E)

and/or 28 U.S.C. § 2412 (d);

   (3) expedite this action in every way pursuant to 28 U.S.C. § 1657 (a); and

   (4) grant such other relief as the Court may deem just and proper.

Date: December 20, 2018

                                      Respectfully submitted,

                                             /s/
                                      __________________________
                                      Bradley P. Moss, Esq.
                                      D.C. Bar #975905
                                      Mark S. Zaid, Esq.
                                      D.C. Bar #440532
                                      Mark S. Zaid, P.C.
                                      1250 Connecticut Avenue, N.W.
                                      Suite 700
                                      Washington, D.C. 20036
                                      (202) 454-2809
                                      (202) 330-5610 fax
                                      Brad@MarkZaid.com
                                      Mark@MarkZaid.com

                                      Attorneys for Plaintiffs




                                                3
